DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-5 are pending
Applicant did not provide information disclosure statement (IDS). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-5 are directed to the statutory category of a system.

Regarding step 2A-1, Claims 1-5 recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of receive input from a user, provide a machine learning module, and provide a microservices module comprising at least one application programming interface; wherein the portal user interface is configured to accept one or more of a goal, a feedback, a sentiment, a performance, and/or survey information and/or display related analytics; wherein the microservices module is configured to communicate with the portal user interface, the analytical database and/or the machine learning module; wherein the machine learning module is configured to receive one or more of a goal, a feedback, a sentiment, a performance, and/or survey information from the portal user interface and receive one or more analytics from the analytical database and provide an identification of one or more of an at-risk employee and/or manager, a misaligned employee and/or manager, an under-performing employee and/or manager based on one or more inputs from managers and/or employees; wherein the identification is displayed on the portal user interface.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example, but for the language of a computer, the claim language encompasses receiving information such as goals and feedback, and determining employees/managers that are underperforming. These steps can be done by an entity/company without the use of a computer. For example, analyzing goals and determining which employees do not meet those goals can be done without the use of a computer. 



Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of system, analytical database, display, processor, non-transitory computer readable media, portal user interface, machine learning module, micro services module, and API. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	

	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describes characteristics of an action plan and further describe how data is presented such as in a graph format. The dependent claims also talk about action plan being derived from machine learning. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
System, analytical database, display, processor, non-transitory computer readable media, portal user interface, machine learning module, micro services module, and API.  
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer 00156.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 00156. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-5 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (US20050192831A1) herein Ellison in further view of Mosher et al. (US20170287348A1) herein Mosher. 

Regarding claim 1, Ellison teaches 

A management augmentation system comprising (Fig. 1 This shows a system with remote computers, a network, and a server.) 
an analytical database (See para 0033-The server computer 22 b can also include one or more databases 24 for storing sales information, such as detailed 

a display (See para 0038-To perform the particular tasks in accordance with the computer executable instructions, the computers 22 a, 22 b may include, as needed, a video adapter, a processing unit, a system memory, and a system bus that couples the system memory to the processing unit. The video adapter allows the computers 22 a, 22 b to support a display, such as a cathode ray tube (“CRT”), a liquid crystal display (“LCD”), a flat screen monitor, a touch screen monitor or similar means for displaying textual and graphical data to a user. )

one or more computers comprising one or more processors and one or more non-transitory computer readable media, the non-transitory computer readable media comprising instructions stored thereon that when executed by the one or more processors configure the system to (See figure 1- Figure 1 shows one or more computers) (See para 0038-To perform the particular tasks in accordance with the computer executable instructions, the computers 22 a, 22 b may include, as needed, a video adapter, a processing unit, a system memory, and a system bus that couples the system memory to the processing unit.) (See para 0039-The computers 22 a, 22 b may further include read only memory (ROM), a hard disk drive for reading from and writing to a hard disk, a magnetic disk drive for reading from and writing to a magnetic disk, and/or an optical disk 

provide a portal user interface generated on the display and configured to
receive input from a user (See para 0045-0046- A sales manager has access to all information input by the sales associates. Additionally, the system provides the manager with a variety of tools to analyze, interpret and act upon the quality and quantity of selling activity for each salesperson. The default Manager's view is shown in FIG. 2.) This shows a sales manager portal interface. The portal interface can receive input from the manager. For example, the manager can use item 3 of figure 2 to navigate through salespersons or edit opportunities of the salespersons as seen here (See para 0123- The system Manager's View is populated with information relating to specific opportunities meeting column criteria (FIG. 8). Each opportunity can be displayed on an individual window, which is visualized in the Edit View as shown in FIG. 9. It is accessed from the “Spreadsheet” as shown above. All editing of individual opportunities takes place within this view. Clicking on the white areas of the boxes accesses fields.) 

However Ellison does not teach machine learning module, However Mosher teaches provide a machine learning module (See para 0002- According 420 includes one or more components that perform analysis operations (e.g., statistical operations, operations based on a machine learning algorithm, etc.) to identify characteristic attributes, selected respondents, and/or predicted performance information for individual respondents.) This shows the analytics platform corresponds to the machine learning module since it carries out machine learning processes. 

Ellison and Mosher are analogous art because they are from the same problem solving area of gauging performance of employees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ellison’s invention by incorporating the method of Mosher because Ellison would be able to use machine learning when identifying performances for employees. Machine learning would help the identifying to be more accurate since machine learning algorithms improve overtime as more data is collected and analyzed. This would also help the system of Ellison better allocate training and coaching resources when the system is able to better identify the performance of employees. (See para 0090-Mosher). 
Ellison further teaches provide a microservices module comprising at least one application programming interface (See figure 2-This shows micro-services 

wherein the portal user interface is configured to accept one or more of a goal, a feedback, a sentiment, a performance, and/or survey information and/or display related analytics  The portal user interface of figure 2 accepts the sales information of the salespeople and shows the performance of the salespeople. The user interface can also accept a goal input by the manager such as a providing a new target company for the salesperson to pursue (See figure 3). Figure 8 and 9 also show the interface is able to receive input of goal with respect to opportunities (See para 0123- The system Manager's View is populated with information relating to specific opportunities meeting column criteria (FIG. 8). Each opportunity can be displayed on an individual window, which is visualized in the Edit View as shown in FIG. 9. It is accessed from the “Spreadsheet” as shown above. All editing of individual opportunities takes place within this view. Clicking on the white areas of the boxes accesses fields.) The interface can also accept more goals with respect with milestones of the salesperson (See para 0106 and fig. 7- The Manager's and Salesperson's views provides broad visualizations of each salesperson's activity. Clicking the mouse on any column in either view will provide that column's detailed opportunity information. For example, clicking on Bob Adamson's Information Phase column 


wherein the micro services module is configured to communicate with the portal user interface, the analytical database and/or the machine learning module
The micro-services module is configured to communicate with the analytical database since it displays the sales information for the manager that comes from the databases. This database information is displayed with respect to APIs that is seen by the manager on the manager interface. (See para 0033- The server computer 22 b can also include one or more databases 24 for storing sales information, such as detailed information about sales opportunities, prospective purchasers and sales associates. “Sales information” in the context of the present invention includes all pre-sale activity). 

wherein the…is configured to receive one or more of a goal, a feedback, a sentiment, a performance, and/or survey information from the portal user interface and receive one or more analytics from the analytical database and provide an identification of one or more of an at-risk employee and/or manager, a misaligned employee and/or manager, an under-performing employee and/or manager based on one or more inputs from managers and/or employees;


However Ellison doesn’t teach the machine learning module receives employee information and determine underperforming employees. However Mosher teaches (See para 0063- Analytics layer 420 includes one or more components that perform analysis operations (e.g., statistical operations, 

Ellison and Mosher are analogous art because they are from the same problem solving area of gauging performance of employees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ellison’s invention by incorporating the method of Mosher because Ellison would be able to use machine learning when identifying performances for employees. Machine learning would help the identifying to be more accurate since machine learning algorithms improve overtime as more data is collected and analyzed. This would also help the system of Ellison better allocate training and coached resources when the system is able to better identify the performance of employees. (See para 0090-Mosher). 

Ellison further teaches wherein the identification is displayed on the portal user interface. (See fig. 16-25) This shows the identification of the underperforming salespersons. For example the identification is shown with the salesperson’s sales curve and coaching reports for the salespersons. This is displayed to the interface of the manager. 

Regarding claim 2, Ellison further teaches 

wherein the portal user interface is configured to display the one or more analytics from the analytical database. The system of Ellison displays information to the manager user interface such as sales information of the different salespersons. This information is analyzed for coaching for the manager. (See fig. 1 and 2) (See para 0033- The server computer 22 b can also include one or more databases 24 for storing sales information, such as detailed information about sales opportunities, prospective purchasers and sales associates. “Sales information” in the context of the present invention includes all pre-sale activity. ) 

Regarding claim 3, Ellison further teaches 

wherein the one or more analytics include a graph of one or more results about the goals, the feedback, the sentiment, the performance, and/or a survey The system of Ellison is able to show graphs of analytics with respect to goals . 

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (US20050192831A1) herein Ellison in further view of Mosher et al. (US20170287348A1) herein Mosher in further view of Govindaraman et al. (US20140081715A1) herein Govindaraman. 

Regarding claim 4, the arts above teach the limitations of claim 2, However Ellison further teaches 

wherein the one or more analytics include one or more action plans The system of Ellison also gives an action plan for the manager to implement to the salesperson to help them perform better. (See fig. 16-25 and See para 0251- The system identifies a variety of individual curve possibilities, and bases questions and actions on them.) (See para 0264- 408) Actions (not shown in example above, but usually seen by scrolling down the Analysis window)—Specific recommendations for the sales manager to take with this salesperson. Where performance is not up to expectations, the system provides suggestions regarding personal involvement, expectation setting and ongoing management. These are specific recommendations for coaching and mentoring to undertake with a salesperson in this situation. It should be used to set specific expectations 

Even though Ellison teaches an action plan, it does not teach wherein the
one or more action plans are from a derivation of best practices from a plurality of management areas.

However Govindaraman teaches wherein the
one or more action plans are from a derivation of best practices from a plurality of management areas. (See para 0027- Using the technology disclosed, the organizations can coach their employees to replicate best performance behaviors) (See para 0081- Coaching schema 800 can allow managers to see which coaching plans work best at overcoming specific skill deficiencies) This shows the action plans will include best practices, because they include best performance behaviors and best action plans. This is with respect to different management areas such as marketing and salescloud as seen in figure 6. Figure 6 can also recommend the best actions to take with respect to different management areas such as making calls or making presentations (See para 0055- For instance, a sale cycle for securing a new account can include goals such as making cold calls, filtering leads, making presentations, making proposals, entering into negotiations, and closing the deal. Furthermore, each of these goals can include one or more milestones like following-up on leads, creating a deck, identifying competitive prices, or identifying lead-specific terms, 

Ellison and Govindaraman are analogous art because they are from the same problem solving area of gauging performance of employees and coaching employees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ellison’s invention by incorporating the method of Govindaraman because Ellison would be able to see what actions plans have worked in the past and apply those for future action plans with employees. This gives the user of Ellison more insight of action plan performance, which would lead to better training/coaching resource allocation. (See para 0081- Govindaraman). 

Regarding claim 5, the arts above teach the limitations of claim 4, Ellison teaches action plan but does not state that the action plan is derived from machine learning, Govindaraman teaches 

wherein the machine learning module is configured to generate the derivation (See para 0036- Based on programmed experience or machine learning of performance measures used by multiple tenant organizations that subscribe to a multi-tenant system, extracted performance measures can be evaluated and rules applied to select among candidate performance measures extracted by evaluation of the reports and displays that an organization uses.) 

Ellison and Govindaraman are analogous art because they are from the same problem solving area of gauging performance of employees and coaching employees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ellison’s invention by incorporating the method of Govindaraman because Ellison would be able to use machine learning when identifying action plans. Machine learning would help the identifying accurate action plans since machine learning algorithms improve overtime as more data is collected and analyzed. This would also help the system of Ellison better allocate training and coaching resources. 



Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure
Scanlon (US20090287547A1
Richter (US20080162487A1) Discloses a sales automation system and method, namely a system and method for scoring sales representative performance and forecasting future sales representative performance.
Kasa et al. (US20200387848A1) Dislcoses generating insights and action steps based on analyzing employee survey results is provided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MUSTAFA IQBAL/Examiner, Art Unit 3683